



FIRST PACTRUST BANCORP, INC.
COMMON STOCK


 
SUBSCRIPTION AGREEMENT
 
 
THIS SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) dated as of July 19,
2010 is made by and among the undersigned subscriber or subscribers (the
“Subscriber”), and First PacTrust Bancorp, Inc., a Maryland corporation (the
“Company”), that owns all of the issued and outstanding capital stock of Pacific
Trust Bank, a federally-chartered stock savings association (the “Bank”).


 
RECITALS:
 
 
WHEREAS, in connection with a contemplated recapitalization of the Company (the
“Transaction”) the Company intends to conduct a private placement (the
“Offering”) of newly issued shares of its common stock (as further described
herein) to certain accredited investors;
 
WHEREAS, in order permit Subscriber and other subscribers in the Offering to
structure their respective investments in the Company to ensure compliance with
regulatory requirements and policies applicable to such Subscriber, the board of
directors of the Company (the “Board of Directors”) intends to reclassify,
pursuant to the Company’s Articles of Incorporation, as amended, such number of
shares of its common stock, par value $.01 per share (the “Voting Common Stock”)
into a new class of common stock as necessary to carry out the purposes of this
Agreement (the “Class B Non-Voting Common Stock” and, with the Voting Common
Stock, the “Common Stock”), such Class B Non-Voting Common Stock to possess
identical rights, preferences and privileges as the Voting Common Stock, except
with respect to voting rights;
 
WHEREAS, the Company has engaged Hovde Securities, LLC as placement agent (the
“Placement Agent”) (and the Placement Agent has engaged Cappello Capital Corp.
to assist it in its role as Placement Agrent) in the Offering; and
 
WHEREAS, Subscriber wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, shares of Voting Common Stock
(the “Voting Shares”) and Class B Non-Voting Common Stock (the “Class B Shares”)
in the aggregate numbers indicated below such Subscriber’s name on the signature
page of this agreement (and subject to Section 1 hereof); and
 
NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and intending to be legally bound
hereby, the parties hereto agree as follows:
ARTICLE I
 
PURCHASE AND SALE OF SECURITIES
 
1.1           Sale of Securities. Subject to the terms and conditions hereof and
on the basis of the representations and warranties hereinafter set forth, the
Company hereby agrees to issue and sell to the
 
 
 

 
 
Subscriber and the Subscriber agrees to purchase from the Company, upon Closing
(as such term is defined in Section 1.3 of this Article I), shares of Common
Stock and a warrant in the form attached hereto as Exhibit A to purchase shares
of Common Stock (the “Warrant Shares”), as described herein for an aggregate
purchase price all as set forth by the Subscriber on the signature page hereto
(the “Purchase Price”).  This Offering is only being made to the Subscriber on
the condition that the Subscriber qualifies as an “accredited investor” (as
defined in Rule 501 under the Securities Act of 1933, as amended (the
“Securities Act”)). To the extent that, as of and giving effect to the
consummation of the Offering on the terms described herein, Subscriber would be
deemed for purposes of the Bank Holding Company Act of 1956 (“BHCA”) or the
Change in Bank Control Act (“CBCA”) to own, control or have the power to vote
voting securities (as such term is defined in the regulations under the BHCA)
equal to 5.0% or more of the aggregate number of outstanding shares of Voting
Stock (the “Voting Ownership Limit”), Subscriber’s Subscription for Voting
Shares in excess of the Voting Ownership Limit, unless otherwise instructed by
Subscriber, shall be deemed to be, automatically and without further action on
the part of Subscriber or the Company, a Subscription for Class B Shares in an
amount equal to such excess; provided, that in no event shall Subscriber be
obligated to purchase a number of shares of Common Stock which would cause
Subscriber to own or control in excess of 24.99% of the total stockholder’s
equity of the Company.  Subscriber understands that, subject only to the
provisions of Articles 7 and 8 of this Agreement, Subscriber (i) is not entitled
to cancel, terminate or revoke this Agreement or any of the agreements,
representations or warranties of Subscriber hereunder, and (ii) acknowledges
that this subscription is irrevocable. The purchase of the Common Stock is
referred to in this Agreement as the “Purchase.”  Neither the Purchase Price nor
the aggregate number of shares of Common Stock issuable to Subscriber pursuant
to this Agreement shall be reduced without Subscriber’s prior written consent if
the aggregate subscriptions to the Offering (including Subscriber’s
subscription) at the Closing exceed $60,000,000.


1.2           Escrow. Immediately following the execution of this Agreement, the
Subscriber will deposit with Chicago Title Company (the “Escrow Agent”)
immediately available United States funds representing two and one-half percent
(2.5%) of the aggregate Purchase Price (the “Deposit”) in accordance with and
pursuant to the terms of the Escrow Agreement substantially in the form attached
hereto as Exhibit B (the “Escrow Agreement”).
 
1.3           Closing. Subject to receipt of any required regulatory approvals
and the other conditions to closing set forth in Article VII of this Agreement,
the closing of the transactions contemplated hereunder (the “Closing”) shall
occur at such date and place as shall be designated by the Company upon at least
five (5) business days’ prior written notice to the Subscriber (the “Closing
Date”). Closing may be conditioned upon Subscriber’s receipt of regulatory
approvals as more fully set forth in this Agreement. At the Closing:
 
 
(a)
Subscriber shall deliver an amount equal to the difference between the Purchase
Price and the Deposit, in immediately available United States funds, to an
account or accounts designated in writing by the Company;

 
 
(b)
Subscriber and the Company shall have given joint written instructions to the
Escrow Agent to release the Deposit to the Company in accordance with Section
3(a) of the Escrow Agreement;

 
 
(c)
The Company shall deliver one or more duly executed Voting Common Stock
certificates and, where applicable, Class B Non-Voting Common Stock
certificates, as the case may be, representing the Common Stock subscribed for
by Subscriber;

 
 
(d)
The Company shall deliver duly executed warrants in the form attached hereto as
Exhibit A (the “Warrant”); and

 
 
2
 

 
 
 
 
(e)
The Company shall deliver a duly executed copy of the letter agreement attached
hereto as Exhibit C (the “BHCA Letter”).

 
1.4           Acceptance. This Agreement shall be effective immediately upon
acceptance by the Company of the Subscriber’s fully completed and executed
version of the Investor Questionnaire attached hereto (the “Investor
Questionnaire”) and executed counterpart of this Agreement and shall thereupon
be binding upon the Company and thereupon Subscriber’s firm offer herein shall
be deemed accepted. Such acceptance by the Company shall be evidenced only by
counter-execution and delivery of this Agreement by the Company, and the Company
shall have no obligation hereunder until the Company shall have executed and
delivered to the Subscriber an executed counterpart of this Agreement.
 
1.5           Termination.  Other than pursuant to Article VIII hereof, this
Agreement may not be terminated by the Subscriber at any time following the
Company’s delivery of an executed counterpart of this Agreement to the
Subscriber.  Subscriber understands that, subject only to the provisions of
Articles VII and VIII of this Agreement, Subscriber (i) is not entitled to
cancel, terminate or revoke this Agreement or any of the agreements,
representations or warranties of Subscriber hereunder, and (ii) acknowledges
that this subscription is irrevocable.
 


ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
2.1           Disclosure.
 
(a)           “Material Adverse Effect” means a material adverse effect on
(1) the business, results of operation or financial condition of the Company and
the Bank taken as a whole; provided that Material Adverse Effect shall not be
deemed to include the effects, to the extent such effects do not have a
disproportionate impact on the Company as compared to other depository
institution holding companies, of (A) any facts, circumstances, events, changes
or occurrences generally affecting businesses and industries in which the
Company operates, companies engaged in such businesses or industries or the
economy, or the financial or securities markets and credit markets in the United
States or elsewhere in the world, including effects on such businesses,
industries, economy or markets resulting from any regulatory or political
conditions or developments, or any outbreak or escalation of hostilities,
declared or undeclared acts of war, terrorism, or work stoppages, (B) changes or
proposed changes in generally accepted accounting principles in the United
States (“GAAP”) or regulatory accounting requirements applicable to depository
institutions and their holding companies generally (or authoritative
interpretations thereof), (C) changes or proposed changes in banking and other
laws of general applicability or related policies or interpretations of all
Governmental Entities (as defined in Section 7.1(d)), or (D) changes in the
market price or trading volume of Common Stock (it being understood and agreed
that the exception set forth in this clause (D) does not apply to the underlying
reason giving rise to or contributing to any such change), or (2) the legality,
validity or enforceability of this Subscription Agreement, or (3) the ability of
the Company or a Subscriber to consummate timely the Purchase and the other
transactions contemplated by this Subscription Agreement and any other
documents, agreements and instruments delivered in connection herewith
(collectively, the “Transaction Documents”).


(b)           “Previously Disclosed” information means (1) information contained
in the SEC Reports (as defined in Section 2(g)(1), and if applicable,
(2) information provided pursuant to this Agreement or any confidentiality
agreement between the Company and the Subscriber.
 
 
3
 

 

 
(c)           Each party acknowledges that it is not relying upon any
representation or warranty not set forth in the Transaction Documents. The
Subscriber is aware that it will bear the economic risk of an investment in the
Common Stock and the Warrants.


           2.2           Representations, Warranties and Covenants of the
Company. Except as Previously Disclosed, the Company represents, warrants and
covenants to the Subscriber that as of the date hereof (or such other date
specified herein):


(a)           Organization, Authority; Subsidiaries. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Maryland, with corporate power and authority to own its
properties and conduct its business as currently conducted, and, except as has
not had or would not reasonably be expected to have a Material Adverse Effect,
has been duly qualified as a foreign corporation for the transaction of business
and is in good standing under the laws of each other jurisdiction in which it
owns or leases properties or conducts any business so as to require such
qualification; and the Bank has been duly organized as a federally chartered
stock savings institution, and its deposit accounts are insured up to applicable
limits by the Federal Deposit Insurance Corporation (the “FDIC”).  Schedule
2.2(a) contains a true and correct list of all of the Company’s subsidiaries
(the “Subsidiaries”).


(b)           Authorization of Common Stock.  The Common Stock and Warrant
Shares to be issued have been duly authorized for issuance by the Company and,
when duly issued and delivered by the Company against payment therefor in
accordance with this Agreement and the Warrant, will be duly and validly issued,
fully paid and nonassessable, and the issuance thereof will not be subject to
any preemptive or other similar rights.


(c)           Capitalization.


(i)           As of the date of this Agreement, the authorized capital stock of
the Company consists of 20,000,000 shares of Common Stock, par value $.01 per
share and 5,000,000 shares of Preferred Stock, par value $.01 per share.  All
issued and outstanding shares of capital stock of the Company have been, and as
of the Closing Date will be, duly authorized and validly issued and are fully
paid and non-assessable, have been issued in compliance with all applicable
state and federal securities laws in all material respects and were not issued
in violation of, or subject to, any preemptive, subscription or other similar
rights of any stockholder of the Company.  As of the date of this Agreement, the
Company has issued 5,445,000 shares of Common Stock, of which 4,244,184 are
outstanding and 1,200,816 have been repurchased by the Company.  The Company
also has 19,300 issued and outstanding shares of non-voting Preferred Stock,
designated as the Company’s Fixed Rate Cumulative Perpetual Preferred Stock
Series A (“Non-Voting Preferred”).  Except for a warrant to purchase 280,795
shares of Common Stock (the “Treasury Warrant”) and outstanding options to
purchase 482,396 shares of Common Stock pursuant to the Company’s equity
incentive plan (such options, together with any similar options granted after
the date hereof, “Company Stock Options”), as of the date of this Agreement,
there are no outstanding options, warrants, rights (including conversion or
preemptive rights and rights of first refusal and similar rights) or agreements,
orally or in writing, for the purchase or acquisition from the Company of any
shares of capital stock, and the Company is not a party to or subject to any
agreement or understanding and, to the Company’s knowledge, there is no
agreement or understanding between any parties, which affects or relates to the
voting or giving of written consents with respect to any security or by a
director of the Company.  The Company owns, directly or indirectly, all of the
capital stock of the Subsidiaries, free and clear of any liens, security
interests or equitable interests other than as reflected in the SEC
Reports.  The Company has no obligation, contingent or otherwise, to redeem or
repurchase any equity security or any security that is a combination of debt and
equity.
 
 
4
 

 

 
(ii)           Immediately after the Closing and assuming the condition
precedent contained in Section 7.1(b) has been satisfied, the Company will have
9,689,729 issued and outstanding shares of Common Stock, consisting of 8,773,782
shares of Voting Common Stock and 924,927 shares of Class B Non-Voting Common
Stock, and 19,300 issued and outstanding shares of Non-Voting Preferred.  Except
for the Company Stock Options, 1,800,000 Warrant Shares and the Treasury
Warrant, immediately after the Closing, there will be no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal and similar rights) or agreements, orally or in writing, for the
purchase or acquisition from the Company of any shares of capital stock, and the
Company will not be a party to or subject to any agreement or understanding
which affects or relates to the voting or giving of written consents with
respect to any security or by a director of the Company.  Immediately after the
Closing, assuming no grants after the date hereof, 16,500 shares of Common Stock
will be available for issuance pursuant to the Company’s equity incentive plan.


(d)           Securities Laws. Assuming the accuracy of the representations and
warranties made by Subscriber contained herein and similar representations by
the other investors in the Offering, the offer and sale of the Common Stock and
Warrants to Subscriber in the manner contemplated by this Agreement, are exempt
from the registration requirements of the Securities Act and any other
applicable laws.
 


(e)           Authorization of this Agreement.  Each of this Agreement and the
Warrant has been duly authorized, executed and delivered by the Company, and
assuming due authorization, execution and delivery of this Agreement by the
Subscriber, this Agreement will constitute a valid, legal and binding agreement
of the Company, enforceable against the Company in accordance with its terms,
except to the extent that enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to creditors’ rights generally or the
rights of creditors of financial institutions, the accounts of whose
subsidiaries are insured by the FDIC and (b) general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity) (collectively, the “Enforceability Exceptions”).


(f)           No Material Adverse Effect.  Since December 31, 2009, no fact,
circumstance, event, change, occurrence, condition or development has occurred
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect.


(g)           Reports.


(1)           The Company has made all filings required to be made by it under
the Securities Exchange Act of 1934 (as amended, the “Exchange Act”), including,
without limitation, (a) the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2009, (b) the Company’s Quarterly Report on Form 10-Q
for the fiscal quarter ended March 31, 2010, (c) the Company’s definitive proxy
statement dated March 22, 2010, and (d) its other reports and forms filed with
the Securities and Exchange Commission (the “SEC”) under Sections 13(a), 14(a)
or 15(d) of the Exchange Act on or after January 1, 2010 and prior to the
execution and delivery of this Agreement (collectively, the “SEC Reports”).  The
SEC Reports, when filed, complied and will comply in all material respects with
all applicable requirements of the Exchange Act and the Sarbanes-Oxley Act of
2002, if and to the extent applicable, and the rules and regulations of the SEC
thereunder applicable to the SEC Reports.  None of the SEC Reports, at the time
of filing, contained or will contain any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein not misleading in light of the
circumstances in which they were made.  The Company has filed in a timely manner
all documents that the Company was required to file
 
 
5
 

 
 
under the Exchange Act during the twelve (12) months preceding the date of this
Agreement.  The Company will make all timely filings that the Company is
required to make under the Exchange Act prior to the Closing.  The Company has
taken, or will have taken prior to the Closing, all necessary actions to ensure
its continued inclusion in, and the continued eligibility of the Common Stock
for trading on, The Nasdaq Global Market under all currently effective
requirements.  Each balance sheet included in the SEC Reports (including any
related notes and schedules) fairly presents and will fairly present in all
material respects the consolidated financial position of the Company as of its
date, and each of the other financial statements included in the SEC Reports
(including any related notes and schedules) fairly presents and will fairly
present in all material respects the consolidated results of operations of the
Company for the periods or as of the dates therein set forth in accordance with
GAAP consistently applied during the periods involved (except that the interim
reports are subject to adjustments which might be required as a result of year
end audit and except as otherwise stated therein).  Such financial statements
included in the SEC Reports were, at that time they were filed, consistent with
the books and records of the Company in all material respects and complied as to
form in all material respects with then applicable accounting requirements and
with the rules and regulations of the SEC with respect thereto.  The Company
keeps accounting records in accordance with GAAP in which all material assets
and liabilities, and all material transactions, including off-balance sheet
transactions, of the Company are recorded in material conformity with applicable
accounting principles and disclosed as required by applicable law in the SEC
Reports.


(2)           Since December 31, 2009, the Company and the Bank have filed all
reports, registrations and statements, together with any required amendments
thereto, that was required to be filed with the Office of Thrift Supervision
(the “OTS”) and any other applicable federal or state banking authorities,
except where the failure to file any such report, registration or statement,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect. As of their respective dates, each
of the foregoing reports complied with all applicable rules and regulations
promulgated by the OTS and any other applicable foreign, federal or state
securities or banking authorities, as the case may be, except for any failures
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.


(h)           No General Solicitation or General Advertising. Neither the
Company nor any person acting on its behalf has engaged or will engage in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with any offer or sale of
the Common Stock.


(i)           Non-contravention.  The Company is not in violation of (i) any
term of its Articles of Incorporation, as amended, or its Amended and Restated
Bylaws, (ii) any agreement or instrument to which it is a party or by which it
or any of its properties or assets is bound; or (iii) any applicable law,
ordinance, rule or regulation or any applicable order, judgment or decree of any
court or Governmental Entity, except, in the case of (ii) or (iii) above, for
any violations that would not, individually or in the aggregate, have a Material
Adverse Effect.


(j)           Brokers.  The Company has not incurred any obligation for any
finder’s or broker’s or agent’s fees or commissions in connection with the
Offering, except that the Company will pay to the Placement Agent a fee equal to
five percent (5%) of the aggregate proceeds of the Offering in accordance with
that certain agreement entered into between the Company and the Placement Agent
(the “Placement Agreement”).  Except for the Placement Agreement, there are no
contracts, agreements or understandings between the Company and any person that
would give rise to a valid claim against the Company for a brokerage commission,
finder’s fee or other like payment as a result of the transactions contemplated
by this Agreement.
 
 
6
 

 

 
(k)           No Other Agreements.    None of the terms of subscription in the
Offering offered to another investor therein is more favorable than any
provision of this Agreement, and no such other investor has been offered any
rights under any “side letter” which have not also been offered to Subscriber.


(l)           Litigation. Except as Previously Disclosed, (a) there is no
action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company or the Bank that could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, and (b) neither the Company nor the Bank is a party to
or subject to the provisions of any order, writ, injunction, judgment or decree
of any court, Governmental Entity or other governmental authority that could
reasonably be expected to have a Material Adverse Effect.


(m)           Taxes.  The Company has filed all material federal, state and
foreign income and franchise tax returns and has paid or accrued all taxes shown
as due thereon, and the Company has no knowledge of a tax deficiency which has
been or might be asserted or threatened against it which is reasonably likely to
have a Material Adverse Effect.


(n)           Disclosure.  No statement (including any representation or
warranty) by the Company contained in this Agreement, the exhibits or schedules
attached hereto, or any Transaction Document, when read together with the SEC
Reports, contains any untrue statement of a material fact or omits to state a
material fact reasonably necessary to make the statements contained herein or
therein not misleading.


(o)           Warrants.  The Company covenants and agrees that, for as long as
Subscriber holds the Warrant or any portion thereof, it shall not issue any
warrant or other right or option to purchase its capital stock other than the
Company Stock Options (including any warrants issued in connection with the
Closing) that provides for adjustments to the number of shares issuable upon the
exercise thereof that (i) are more favorable to the holder thereof than the
adjustments provided for in Section 4 of the Warrant or (ii) could reasonably be
expected to have a material  adverse effect on Subscriber’s percentage ownership
(whether of voting or non-voting securities) of the Company.


           2.3           Representations, Warranties and Covenants Of The
Subscriber. The Subscriber hereby represents, warrants and covenants to the
Company that as of the date hereof (and, as applicable, agrees):
 
(a)           The Subscriber understands and acknowledges that (i) the offering
and sale of the Common Stock is intended to be exempt from registration under
the Securities Act pursuant to Rule 506 promulgated under the Securities Act,
(ii) the Common Stock has not been registered under the Securities Act, and
(iii) the Company has represented to the Subscriber that the Common Stock has
been offered and sold by the Company in reliance upon the foregoing exemption
from registration as well as corresponding exemptions from registration under
any applicable state securities laws and that the reliance on such exemptions is
predicated upon the accuracy of Subscriber’s representations and warranties in
this Agreement and the Investor Questionnaire.  Subscriber further understands
that the shares of Common Stock to be acquired hereunder are characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act only in certain limited
circumstances and in accordance with the terms and conditions set forth in the
legends described below.  In this connection, Subscriber represents that
Subscriber is familiar with Securities and Exchange Commission Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.
 
 
7
 

 
 
(b)           Subscriber understands and acknowledges that the certificates
evidencing the Common Stock to be purchased hereunder will bear substantially
the following legend:
 


THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH TRANSFER MAY BE AFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.




(c)           The Subscriber is purchasing the Common Stock for its own account,
for investment, and not with a view to, or for offer or sale in connection with,
any distribution thereof in violation of the Securities Act or other applicable
securities laws, subject to any requirement of law that the disposition of its
property be at all times within its control and subject to its ability to resell
such Common Stock pursuant to an exemption from registration available under the
Securities Act or any other applicable securities law.
 
(d)           The Subscriber represents and warrants that neither the Company
nor the Placement Agent is acting as a fiduciary or financial or investment
adviser for the Subscriber.
 
(e)           The Subscriber represents and warrants that it is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Company (other than
the representations and warranties of the Company contained in this Agreement),
the Placement Agent or their respective legal counsel, advisors and agents.
 
(f)           The Subscriber acknowledges that it has conducted a review and
analysis of the business, assets, condition and operations of the Company,
together with the representations and warranties of the Company set forth in
this Agreement that the Subscriber considers sufficient for purposes of the
Purchase.  The Subscriber represents and warrants that (i) it has consulted with
its own legal, regulatory, tax, business, investment, financial and accounting
advisers in connection herewith to the extent it has deemed necessary, (ii) it
has had a reasonable opportunity to ask questions of and receive answers from
officers of the Company concerning the Company’s financial condition and results
of operations and the purchase of the Common Stock, and any such questions have
been answered to its satisfaction, (iii) it has had the opportunity to review
all publicly available records and filings concerning the Company and the Bank
and it has carefully reviewed such records and filings that it considers
relevant to making an investment decision, and (iv) it has made its own
investment decisions based upon its own judgment, due diligence and advice from
such advisers as it has deemed necessary.  The Subscriber further represents and
warrants that, except for the Company’s management and the Placement Agent, no
person made any representations or warranties concerning the Company, including
as to the accuracy or completeness of the information contained in this
Agreement or any Transaction Document.
 
(g)           The Subscriber represents and warrants that it is an “accredited
investor” within the meaning of Rule 501 under Regulation D promulgated under
the Securities Act, and that:
 
(1)           the information contained in the Investor Questionnaire is
complete, accurate, and true in all respects, and agrees to notify and supply
corrective information promptly to the Company if any such information becomes
inaccurate or incomplete.
 
 
8
 

 
 
(2)           the Subscriber has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of an
investment in the Common Stock.
 
(3)           the Subscriber understands that neither the SEC, OTS, FDIC nor any
securities administrator of any state has made any finding or determination
relating to the fairness of this investment or recommended or endorsed, or will
recommend or endorse, the offering of the securities purchased hereby.
 
(4)           the Subscriber acknowledges that no general solicitation or
general advertising (including communications published in any newspaper,
magazine or other broadcast) has been received by it and that no public
solicitation or advertisement with respect to the offering of the securities
purchased hereby has been made to it.
 
(5)           no person has made any direct or indirect representation or
warranty of any kind to the Subscriber with respect to the economic return which
may accrue to the Subscriber.
 
(6)           the Subscriber is not a participant-directed employee plan, such
as a 401(k) plan, or any other type of plan referred to in
paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of Rule 144A promulgated under the
Securities Act, or a trust fund referred to in paragraph (a)(1)(i)(F) of
Rule 144A that holds the assets of such a plan, unless investment decisions with
respect to the plan are made solely by the fiduciary, trustee or sponsor of such
plan.
 
(h)           The Subscriber represents and warrants that (i) it is not (a) an
“employee benefit plan” (as defined in Section 3(3) of the United States
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) which is
subject to the provisions of Part 4 of Subtitle B of Title I of ERISA, or any
entity whose underlying assets include the assets of any such plan (an “ERISA
Plan”), (b) any other “plan” (as defined in Section 4975(e)(1) of the United
States Internal Revenue Code of 1986, as amended (the “Code”)) which is subject
to the provisions of Section 4975 of the Code or any entity whose underlying
assets include the assets of any such plan (a “Plan”), (c) an entity whose
underlying assets include the assets of any such ERISA Plan or other Plan by
reason of Department of Labor regulation section 2510.3-101 or otherwise, or
(d) a governmental or church plan that is subject to any federal, state or local
law which is substantially similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code (a “Similar Law”); or (ii) the purchase, holding and
disposition of any such Common Stock by it will satisfy the requirements for
exemptive relief under Prohibited Transaction Class Exemption (“PTCE”) 84-14,
PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 or a similar exemption, or, in the
case of a plan subject to a Similar Law, will not result in a non-exempt
violation of such Similar Law.
 
(i)           To the Subscriber’s Knowledge no notice to, filing with, exemption
or review by, or authorization, consent or approval of, any Governmental Entity
is required to be made or obtained by the Subscriber in connection with the
consummation by the Subscriber of the Purchase and the other transactions
contemplated by the Transaction Documents.  Subscriber has been duly formed and
is validly existing as a limited partnership in good standing under the laws of
the State of Delaware, with power and authority to own its properties and
conduct its business as currently conducted, and, except as has not had or would
not reasonably be expected to have a Material Adverse Effect, has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such
qualification.  The Agreement constitutes the legal, valid and binding
obligations of the Subscriber, enforceable in accordance with its terms, except
to the extent that enforceability may be limited by the Enforceability
Exceptions.
 
 
9
 

 
 
(j)           Subscriber holds no shares of Common Stock as of the date
hereof.  The Subscriber does not have any agreement, arrangement or
understanding with any person (other than the Company) to acquire, dispose of or
vote any securities of the Company.
 
(k)           The Subscriber acknowledges and agrees that the Offering involves
securities for which only a limited trading market exists, thereby requiring any
investment to be maintained for an indefinite period of time. The purchase of
the Common Stock involves risks which the Subscriber has evaluated, and the
Subscriber is able to bear the substantial economic risk of the investment for
an indefinite period of time, has no need for liquidity in such investment and
can afford a complete loss of such investment. The Subscriber’s overall
commitment to investments that are not readily marketable is not, and its
acquisition of the Common Stock will not cause such overall commitment to
become, disproportionate to its net worth and the Subscriber has adequate means
of providing for its current needs and contingencies.
 
(l)           Subscriber has not employed any broker or finder or incurred any
liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or indirectly for
Subscriber, in connection with the Purchase.
 
(m)           The Subscriber acknowledges and agrees that it never has been
represented, guaranteed or warranted by the Company, any of the officers,
directors, stockholders, partners, employees or agents of the Company, or any
other persons, whether expressly or by implication, that: (a) the Company or the
Subscriber will realize any given percentage of profits and/or amount or type of
consideration, profit or loss as a result of the Company’s activities or the
Subscriber’s investment in the Company; or (b) the past performance or
experience of the management of the Company, or of any other person, will in any
way indicate the predictable results of the ownership of the Common Stock or of
the Company’s activities.
 
(n)           [Reserved.]
 
(o)           Subscriber acknowledges and agrees that any dividends or other
distributions paid to Subscriber by the Company will be paid to, and any
contributions made by it to the Company will be made from, an account in
Subscriber’s name unless the Company, in its sole discretion, agrees otherwise.


(p)           Subscriber agrees to provide any information reasonably requested
by the Company which the Company reasonably believes will enable the Company to
comply with all applicable laws, rules and regulations, including without
limitation any anti-money laundering and any other laws, rules and regulations
applicable to the Company or to any investment held or proposed to be held by
the Company.


(q)           [Reserved.]


(r)           SUBSCRIBER SHOULD CHECK THE OFFICE OF FOREIGN ASSETS CONTROL
WEBSITE AT WWW.TREAS.GOV/OFAC BEFORE MAKING THE FOLLOWING REPRESENTATIONS:


(i)           Subscriber understands that federal regulations and executive
orders administered by the United States Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”) prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals.


(ii)           Subscriber represents that no portion of the Purchase Price is,
or will be, directly or indirectly derived from activities that contravene
federal, state or international laws and regulations,
 
 
10
 

 
 
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at www.treas.gov/ofac.  In addition, the programs administered by OFAC
(the “OFAC Programs”) prohibit dealing with individuals1 or entities in certain
countries regardless of whether such individuals or entities appear on the OFAC
lists.


(iii)           To the best of Subscriber’s knowledge, none of: (1) Subscriber;
(2) any person controlling or controlled by Subscriber; (3) if Subscriber is a
privately-held entity, any person having a beneficial interest in Subscriber; or
(4) any person for whom Subscriber is acting as agent or nominee in connection
with this investment is a country, territory, individual or entity named on an
OFAC list, or a person or entity prohibited under the OFAC Programs. Please be
advised that the Company may not accept any amounts from a prospective
Subscriber if such prospective Subscriber cannot make the representation set
forth in the preceding paragraph. Subscriber agrees to promptly notify the
Company should Subscriber become aware of any change in the information set
forth in these representations. Subscriber understands and acknowledges that, by
law, the Company may be obligated to “freeze the account” of Subscriber, by
segregating the assets in the account in compliance with governmental
regulations, and may also be required to report such action and to disclose
Subscriber’s identity to OFAC.


(iv)           To the best of Subscriber’s knowledge, none of: (A) Subscriber;
(B) any person controlling or controlled by Subscriber; (C) if Subscriber is a
privately-held entity, any person having a beneficial interest in Subscriber; or
(D) any person for whom Subscriber is acting as agent or nominee in connection
with this investment is a senior foreign political figure2, or any immediate
family3 member or close associate4 of a senior foreign political figure, as such
terms are defined in the footnotes below; and


(v)           If Subscriber is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if Subscriber receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
Subscriber represents and warrants to the Company that: (1) the Foreign Bank has
a fixed address, other than solely an electronic address, in a country in which
the Foreign Bank is authorized to conduct banking activities; (2) the Foreign
Bank maintains operating records related to its banking activities; and (3) the
Foreign Bank is subject to inspection by the banking authority that licensed the
Foreign Bank to conduct banking activities.


(r)           Subscriber has reviewed the merits of investing in the Company and
has reached its decision to invest in the Company independently from any other
investors in the Company.
 
______________________________
 
1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
2 A "senior foreign political figure" is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation.  In addition, a "senior foreign political figure" includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3 "Immediate family" of a senior foreign political figure typically includes the
figure's parents, siblings, spouse, children and in-laws.
 
4 A "close associate" of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
 
11
 

 

 
(s)           Other than this Agreement and the BHCA Letter, Subscriber has no
agreement, arrangement or understanding with any other person for the purpose of
acquiring, holding, controlling, voting, distributing or disposing of any
securities of the Company.  Any such agreement, arrangement or understanding
shall be subject to the prior written approval of the Company and compliance
with any applicable regulatory requirements.


(t)           Subscriber (i) has no present intention of acquiring control of
the Company, as “control” is defined in 12 C.F.R. Part 303, Subpart E, or
12 C.F.R. Part 574 (or any other applicable banking regulation); (ii) will not
acquire control in the future without the prior approval of all applicable
Government Entities; and (iii) is not participating, has not participated with,
and has no current intention to participate in the future with any other
investor in the Offering in any joint activity or parallel action towards a
common goal between or among such investors of acquiring control of, or exerting
control over, the Company.


(u)           No other person holding Common Stock or that, to the knowledge of
Subscriber, presently proposes to acquire shares of Common Stock is (i) under
common control with Subscriber, (ii) a controlling shareholder, partner,
trustee, officer, or director of Subscriber or has policy-making functions with
respect to Subscriber or (iii) advised by any investment advisor or manager who
performs substantially the same services to such person as provided to
Subscriber, unless, with regard to this clause (u), all such persons together
with Subscriber would (A) own, control or have the power to vote shares of
Voting Common Stock not in excess of the Voting Ownership Limit or (B) own or
control no more than 24.99% of the Company’s total equity outstanding, in each
case, determined immediately after giving effect to the issuance of the shares
of Common Stock to all investors in the Offering.


(v)           Subscriber will not, without first determining whether the prior
approval of any Governmental Entity is required and, if such approval is
required, obtaining such approval, directly or indirectly seek to appoint any
director or executive officer to the Company or otherwise attempt to direct the
management or policies of the Company.  Subscriber also represents that neither
it nor any Account has discussed the Purchase or the Private Placement or the
contents of this Agreement with any other party or potential investors, except
as expressly permitted under the terms of this Agreement.


(w)           Subscriber has not engaged, and will not engage, as part of a
group consisting of substantially the same persons as the investors in the
Company, in substantially the same combination of interests, in any other
banking or nonbanking activities or business ventures in the United States.


Subscriber acknowledges and agrees that the executed Investor Questionnaire is
an integral part of this Agreement and shall be deemed incorporated by reference
herein.


Subscriber agrees to promptly notify the Company should Subscriber become aware
of any change in the information set forth in this Section 2.3 which may make
any such representation contained therein to be untrue or incorrect in any
material respect.


Subscriber authorizes the Placement Agent to rely on Subscriber’s
representations and warranties contained in Section 2.3(g) above and in the
Investor Questionnaire solely for purposes of determining whether the Offering
is exempt from the Securities Act.
 
 
12
 


 
ARTICLE III
 
SURVIVAL
 
3.1           All representations, warranties, and covenants contained in this
Agreement shall survive the delivery of the Common Stock to the Subscriber.
 
ARTICLE IV
 
[RESERVED]
 
ARTICLE V
 
COVENANTS
 
5.1           As promptly as practicable following the Closing, the Company
shall use its reasonable best efforts to redeem in full all of the issued and
outstanding shares of the Company’s Fixed Rate Cumulative Perpetual Preferred
Stock Series A sold to the U.S. Treasury on November 21, 2008 (the “TARP
Redemption”).
 
5.2           From the date of this Agreement until the earlier of (a) the
Closing and (b) a termination of this Agreement in accordance with Article VIII
hereof, the Company shall not and shall cause the Bank and their respective
representatives not to, directly or indirectly, (i) solicit, initiate or
knowingly encourage (including by way of providing information) the submission
of any inquiries, proposals or offers that constitute or may reasonably be
expected to lead to any Competing Transaction, (ii) engage in any discussions or
negotiations, or provide or cause to be provided any non-public information or
data relating to the Company or any the Bank in connection with, or have any
discussions with any person relating to, an actual or proposed Competing
Transaction, (iii) otherwise cooperate with or assist or participate in, or
facilitate any such inquiries, proposals, offers, discussions or negotiations to
make or implement any Competing Transaction or (iv) execute or enter into, any
letter of intent, agreement in principle, merger agreement, acquisition
agreement, option agreement or other similar agreement relating to any Competing
Transaction.  As used here, the term “Competing Transaction” means any inquiry,
proposal or offer, filing of any regulatory application or notice (whether in
draft or final form) or disclosure of an intention to do any of the foregoing
from any person relating to any (v) direct or indirect acquisition or purchase
of a business that constitutes ten percent (10%) or more of the total revenues,
net income, assets or deposits of the Company and the Bank taken as a whole,
(w) direct or indirect acquisition or purchase of any class of debt or equity
securities representing five percent (5%) or more of the voting power of the
Company or the Bank, (x) issuance of any equity or debt securities by the
Company or the Bank to any person or group other than pursuant to Previously
Disclosed benefit plans as in effect as of the date hereof, (y) tender offer or
exchange offer that if consummated would result in any person beneficially
owning ten percent (10%) or more of any class of equity securities of the
Company or (z) merger, consolidation, business combination, recapitalization,
liquidation, dissolution or similar transaction involving the Company or the
Bank, other than the Offering and the transactions contemplated by this
Agreement.


5.3           The Company shall provide for the registration, offering and sale
of the shares of Common Stock purchased by Subscriber hereunder and the Warrant
Shares in accordance with the terms of Schedule 5.3 to this Agreement.


5.4           As promptly as practicable following the TARP Redemption, the Bank
shall use reasonable best efforts to enter into an agreement with each of Messrs
Ganz and Sheehy, Ms. Yaptangco,
 
 
13
 

 
 
Ms. Lauer, Ms. Carrillo and Ms. Goodwin (each, an “Executive”) providing for the
Bank, immediately following the execution thereof, to pay to such Executive one
half of the amount that would have been due to such Executive pursuant to the
severance agreement by and between such Executive and the Bank (each, a “Change
of Control Agreement”) had the Offering constituted a “change of control” (as
defined in the applicable Change of Control Agreement) and the employment of
such Executive ceased (other than as a result of a “Termination for Cause,” as
defined in the applicable Change in Control Agreement), with the balance of such
amount payable if the employment of such Executive actually ceases (other than
as a result of a “Termination for Cause,” as defined in the applicable Change in
Control Agreement), in each case during the period beginning upon the Closing
and ending on the three (3) year anniversary thereof; provided that any such
Executive receiving payment pursuant to this Section 5.4 shall have executed a
customary waiver and release that, among other matters, provides for a waiver of
any right of payment, any claim or any other compensation relating to such
Executive’s Change of Control Agreement or similar agreement and with regard to
the Offering.


5.5           Subject to regulatory approval, the Company shall use its
reasonable best efforts to enter into an employment agreement with Gregory
Mitchell (“Mitchell”), providing for Mitchell to be appointed Chief Executive
Officer or President of the Company, and to appoint Mitchell to the office of
Chief Executive Officer or President of the Company upon or promptly following
the Closing.
 
5.6           The Company shall use the proceeds from the Offering as set forth
on Schedule 5.6.
 
5.7           At or prior to the Closing, the Company shall deliver written
evidence, in form and substance satisfactory to Subscriber, that upon each of
the Closing and the consummation of the TARP Redemption: (a) Subscriber will not
own, control or have the power to vote, voting securities equal to or greater
than 5.0% of the aggregate number of outstanding shares of Voting Stock; and (b)
Subscriber shall not own or control shares of Common Stock in excess of 24.99%
of the total stockholder’s equity of Company.
 
5.8


(a)           For three years following the closing of this Offering and so long
as Subscriber holds at least 90% of the Common Stock purchased hereunder
(including for this purpose shares of Common Stock issuable upon exercise of any
warrant issued to Subscriber in the Offering) if the Company makes any public or
nonpublic offering or sale of Common Stock, or securities convertible into
Common Stock (any such security, a “New Security”) (other than (i) any Common
Stock or other securities issuable upon the exercise or conversion of any
securities of the Company issued or agreed or contemplated to be issued as of
the date hereof; (ii) pursuant to the granting or exercise of employee stock
options or other stock incentives pursuant to the Company’s stock incentive
plans approved by the Board or similar plan where stock is being issued or
offered to a trust, other entity or otherwise, for the benefit of any employees,
officers or directors of the Company, in each case in the ordinary course of
providing incentive compensation; or (iii) issuances of capital stock as full or
partial consideration for a merger, acquisition, joint venture, strategic
alliance, license agreement or other similar nonfinancing transaction), the
Company will use its commercially reasonable best efforts to give Subscriber the
opportunity to acquire from the Company for the same price (net of any
underwriting discounts or sales commissions) and on the same terms as such
securities are proposed to be offered to others, up to the amount of New
Securities in the aggregate required to enable it to maintain its proportionate
Common Stock-equivalent interest in the Company immediately prior to any such
issuance of New Securities. The amount of New Securities that the Subscriber
shall be entitled to purchase in the aggregate shall be determined by
multiplying (x) the total number or principal amount of such offered New
Securities by (y) a fraction, the numerator of which is the number of shares of
Common Stock held by the Subscriber, and the
 
 
14
 

 
 
denominator of which is the number of shares of Common Stock then outstanding
immediately preceding any offering of New Securities.


(b)           Notwithstanding anything herein to the contrary, in no event shall
the Subscriber purchase securities hereunder to the extent such purchase would
result in such Subscriber, together with its Affiliates (as defined under Rule
405 under the Securities Act), owning a greater percentage interest in the
Company than such Subscriber held immediately prior to the issuance of the New
Securities (counting for such purposes all shares of Common Stock into or for
which any securities owned by the Subscriber are directly or indirectly
convertible or exercisable) and provided that such acquisition would not result
in Subscriber or its Affiliates (i) being deemed to “control” the Company within
the meaning of the Bank Holding Company Act of 1956, as amended (the “BHC Act”),
and the Change in Bank Control Act of 1978, as amended (the “CIBC Act”) or the
Home Owners Loan Act, as amended and any rules and regulations promulgated
thereunder (“HOLA”) or (ii)  (A) owning, controlling or having the power to
vote, voting securities (under the meaning of the HOLA or the BHC Act, whichever
is applicable to the Company, and the rules and regulations promulgated
thereunder) equal to or greater than 5.0% of the aggregate number of outstanding
shares of Voting Stock, or (B) owning or controlling shares of Common Stock in
excess of 24.99% of the total stockholder’s equity of Company.  For purposes of
calculating the beneficial ownership of Subscriber and its Affiliates under this
Section 5.8(b), (x) any security that is convertible into, or exercisable for,
any such voting securities or Common Stock that is beneficially owned by
Subscriber or its Affiliates shall be treated as fully converted or exercised,
as the case may be, into the underlying voting securities or Common Stock, and
(y) any security convertible into, or exercisable for, the Common Stock that is
beneficially owned by any person other than Subscriber or any of its Affiliates
shall not be taken into account).


(c)           The Company will also use its commercially reasonable best efforts
to give Subscriber the opportunity to acquire from the Company in any future
public or private offering of the Company’s debt, equity or trust preferred
securities other than a New Security (“Other Securities”). The Company and the
Subscriber shall cooperate in good faith to facilitate the Subscriber’s
participation in any offering involving a New Security or Other Securities,
however, the Company will not be required to incur any expense, delay or risk
that the offering may not be completed related to the Subscriber’s proposed
participation in any such offering, including any required approvals or consents
Subscriber must obtain. The assurances given to Subscriber described herein
shall be personal to Subscriber and the transfer, assignment and/or conveyance
of any rights arising from such assurances from Subscriber to any other person
and/or entity is prohibited and shall be void and of no force or effect.


ARTICLE VI
 
[RESERVED]
 
ARTICLE VII
 
CLOSING CONDITIONS
 
7.1           The obligation of the Company to consummate the Purchase is
subject to the following conditions:
 
(a)           the representations and warranties of Subscriber contained in
Section 2.3 of this Agreement shall be true and correct on and as of Closing in
all material respects (except for those representations and warranties which are
qualified by materiality, which shall be true and correct in all respects) with
the same effect as though such representations and warranties had been made on
and as of
 
 
15
 

 
 
Closing (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specified date);
 
(b)           at or simultaneously with the Closing, the Company shall have
received gross proceeds from the sale of shares of its Common Stock in the
Offering to purchasers other than Subscriber at least equal to $45,000,000.00 in
the aggregate;
 
(c)           requisite shareholder approval required, if any, in connection
with the shares of Common Stock to be sold in the Offering, including without
limitation the Common Stock, for the purposes of Nasdaq Rule 5635 or any
successor rule thereto shall have been obtained;


(d)           the Company shall have received all approvals, consents or
non-objections of all applicable governmental agencies, authorities or
instrumentalities having supervisory or regulatory authority with respect to the
Company or the Bank (each, a “Governmental Entity”), including but not limited
to the Board of Governors of the Federal Reserve System, the OTS and the FDIC,
as applicable, that are required prior to the Closing Date for the consummation
of the Offering;
 
(e)           the full Purchase Price shall have been received by the Company;
 
(f)           Subscriber shall have duly executed the Investor Questionnaire;


(g)           no proceedings shall have been initiated or threatened by any
Governmental Entity or other governmental authority or any other third party
seeking to enjoin or otherwise restrain or to obtain an award for damages in
connection with the consummation of Transaction, including without limitation
the Offering and the Purchase contemplated hereby, or which would reasonably be
expected to result in a Material Adverse Effect;


(h)           no Governmental Entity shall have imposed any conditions or
restrictions on the Company or the Bank that would materially adversely impact
the business activities of the Company or the Bank or materially impair, impede
or delay certification by the FDIC of the Bank as being eligible to bid in
connection with the sale of failed depository institutions by the FDIC; and


(i)           any Interagency Notice of Change in Control with respect to the
Company or the Bank required to be submitted by Subscriber or any affiliate of
Subscriber pursuant to 12 U.S.C. § 1817(j) and 12 C.F.R. Part 303 required to
consummate the Offering shall have received the approval or non-objection of the
Bank Regulators and/or FDIC and the OTS, as applicable, to the reasonable
satisfaction of the Company.


7.2           The obligation of Subscriber to deliver the balance of the
Purchase Price to the Company pursuant to Section 1.3(a) hereof is subject to
the following conditions:


(a)           the representations and warranties of the Company contained in
Section 2.2 of this Agreement shall be true and correct on and as of Closing in
all material respects (for the avoidance of doubt including the related
schedules thereto and except for those representations and warranties which are
qualified by materiality, which shall be true and correct in all respects) with
the same effect as though such representations and warranties had been made on
and as of Closing (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date);
 
(b)           Subscriber shall have received a certificate executed by the Chief
Executive Officer or Chief Financial Officer of the Company, dated as of the
Closing, certifying that the condition precedent set forth in Section 7.2(a) has
been satisfied and that all covenants, agreements and conditions required to
 
 
16
 

 
 
be satisfied by the Company under this Agreement and the BHCA Letter at or prior
to the Closing have been performed, satisfied and complied with by the Company
in all material respects.
 
(c)           requisite shareholder approval required, if any, in connection
with the shares of Common Stock to be sold in the Offering, including without
limitation the Common Stock, for the purposes of Nasdaq Rule 5635 or any
successor rule thereto shall have been obtained;
 
(d)           Subscriber shall have received a copy of the Company’s Articles of
Incorporation, as amended and certified by the Secretary of State of the State
of Maryland, authorizing the Class B Non-Voting Common Stock and such Articles
of Incorporation, as amended, shall be satisfactory to Subscriber in its sole
and absolute discretion;
 
(e)           the Class B Non-Voting Common Stock to be issued to Subscriber
shall not, in the sole judgment of Subscriber, constitute a “voting security”
(as defined in 12 CFR § 225.2(q)) or “voting stock” (as defined in 12 CFR §
574.2(u));
 
(f)           as of and giving effect to the Closing and the consummation of the
Offering on the terms described herein, and assuming that no person or entity
affiliated with Subscriber or deemed to be acting in concert with Subscriber
pursuant to 12 C.F.R. Part 303, Subpart E, or 12 C.F.R. Part 574 (or any other
applicable banking regulation) has subscribed for any shares of Common Stock in
the Offering (except to the extent that Subscriber has previously provided
notice of such subscription to the Company in writing), (i) Subscriber shall not
own, control or have the power to vote, voting securities equal to 5.0% or more
of the aggregate number of outstanding shares of Voting Stock; and (ii)
Subscriber shall not own or control shares of Common Stock in excess of 24.99%
of the total stockholder’s equity of Company.
 
(g)           the consummation of the Offering would not result in Subscriber or
any of its affiliates being deemed to have a direct or indirect controlling
interest in the Company or the Bank or otherwise require any of them to register
as a savings and loan holding company under the Savings and Loan Holding Company
provisions of the Home Owners’ Loan Act, as amended, and Subscriber shall have
received a written non-control determination from the Office of Thrift
Supervision in form and substance reasonably satisfactory to Subscriber to such
effect;
 
(h)           no proceedings shall have been initiated or threatened by any
Governmental Entity or other governmental authority or any other third party
seeking to enjoin or otherwise restrain or to obtain an award for damages in
connection with the consummation of Transaction, including without limitation
the Offering and the Purchase contemplated hereby;
 
(i)           at or simultaneously with the Closing, the Company shall have
received gross proceeds from the sale of shares of its Common Stock in the
Offering to purchasers other than Subscriber at least equal to $45,000,000.00 in
the aggregate;
 
(j)           since the date of this Agreement, there shall not have been any
Material Adverse Effect;
 
(k)           no Governmental Entity shall have imposed any conditions or
restrictions on the Company or the Bank or Subscriber or its affiliates that
would materially adversely affect the business of the Company, the Bank
or  Subscriber;
 
(l)           Subscriber shall have received the BHCA Letter, duly executed by
the Company; and
 
(m)           since the date of this Agreement, there shall have been no grants
or awards of Company Stock Options by the Company and the Company shall have
cancelled or otherwise terminated (or shall,
 
 
17
 

 
 
as soon as permitted under applicable law following the Closing Date, cancel or
otherwise terminate) all Company Stock Options and the consideration paid by the
Company in respect of such cancellation and/or termination shall be equal to
$3.00 per Company Stock Option.
 


 
ARTICLE VIII
 
TERMINATION
 
8.1           Termination; Certain Fees.
 
(a)           This Agreement may be terminated prior to the Closing:
 
(i)           By mutual written agreement of the Company and Subscriber;
 
(ii)           by the Company or Subscriber, in the event that the Closing Date
does not occur on or before December 31, 2010 or such later date, if any, as
Subscriber and the Company agree upon in writing (as such date may be extended,
the “Outside Date”); provided, however, that the right to terminate this
Agreement pursuant to this Section 8.1(a)(ii) shall not be available to any
party whose failure to fulfill any obligation under this Agreement shall have
been the cause of, or shall have resulted in, the failure of the Closing Date to
occur on or prior to the Outside Date; or
 
(iii)           by the Company or Subscriber, upon written notice to the other
party, in the event that any Governmental Entity shall have issued any order,
decree or injunction or taken any other action restraining, enjoining or
prohibiting any of the transactions contemplated by this Agreement, and such
order, decree, injunction or other action shall have become final and
nonappealable; or
 
(iv)           by the Subscriber if the Company does not have written, binding
subscriptions to the Offering totaling $60,000,000 (including Subscriber’s
subscription) on or prior to August 31, 2010.
 
(b)           In the event of any termination of this Agreement pursuant to
Section 8.1(a) (other than pursuant to Section 8.1(a)(ii) as result of a breach
by Subscriber), the parties shall deliver joint written instructions to the
Escrow Agent to promptly release to the Subscriber the full amount of the
Deposit and any interest earned thereon as of such date in accordance with
Section 3(b) of the Escrow Agreement.
 
(c)           In the event that the Offering is not consummated as a result,
directly or indirectly, of a breach of this Agreement by the Company that causes
or results in a failure of any of the conditions specified in Article VII hereof
to be satisfied as of the Outside Date, and Subscriber has terminated this
Agreement pursuant to Section 8.1(a)(ii) hereof, the Company shall pay
Subscriber an aggregate fee equal to the Company Termination Fee by wire
transfer of same-day funds on the first business day following the date of such
termination.  For the purposes of this agreement, the term “Company Termination
Fee” shall mean an amount equal to the product of (i) $1,000,000.00 and (ii) (a)
the Purchase Price divided by (b) the aggregate purchase price for all shares of
Common Stock subscribed for by all of the investors in the Offering.  The
parties hereto acknowledge and agree that the Company Termination Fee shall
constitute Subscriber’s sole remedy in the event that the Closing shall not have
occurred by the Outside Date as a result, directly or indirectly, of a breach of
this Agreement by the Company.
 
 
18
 

 
 
(d)           In the event that the Offering is not consummated as a result,
directly or indirectly, of a breach of this Agreement by Subscriber that causes
or results in a failure of any of the conditions specified in Article VII hereof
to be satisfied as of the Outside Date, and the Company has terminated this
Agreement pursuant to Section 8.1(a)(ii) hereof, the parties shall deliver joint
written instructions to the Escrow Agent, in accordance with the terms of
Section 3(c) of the Escrow Agreement, to: (i) release to the Company from the
Subscriber’s Deposit, an amount (the “Investor Liquidated Damages Amount”) equal
to the lesser of (A) the full amount of the Deposit and (B) the product of (1)
$1,500000.00 and (2)(x) the Purchase Price divided by (y) the aggregate purchase
price for all shares of Common Stock subscribed for by all of the investors in
the Offering; and (ii) release to Subscriber an amount equal to the difference
between the Deposit and the Investor Liquidated Damages Amount, together with
all Income (as defined in the Escrow Agreement).  The parties hereto acknowledge
and agree that the Investor Liquidated Damages Amount shall constitute the
Company’s sole remedy in the event that any of the provisions of this Agreement
are not performed in accordance with their specific terms or are otherwise
breached by Subscriber.
 
(e)           In the event of any termination of this Agreement as provided in
Section 8.1(a), this Agreement (other than Sections 8.1(b), 8.1(c), 8.1(d),
8.1(e) and Article IX and Article X, which shall remain in full force and
effect) shall forthwith become wholly void and of no further force and effect;
provided that nothing herein shall relieve any party from liability for breach
of this Agreement prior to such termination.
 
ARTICLE IX
 
CONFIDENTIALITY
 
9.1           Each party agrees to keep all information furnished by another
party pursuant to this Agreement confidential (“Confidential Information”)
except such information that (i) is or becomes generally available to the public
(other than as a result of a disclosure by the receiving party in violation of
this Agreement), (ii) was available to the receiving party on a non-confidential
basis prior to its disclosure by the disclosing party, (iii) becomes available
to the receiving party on a non-confidential basis from a person other than the
disclosing party who is not known by the receiving party to be otherwise bound
by a confidentiality agreement with the disclosing party, or is not known by the
receiving party to be otherwise prohibited from transmitting the information to
the receiving party, (iv) the disclosing party agrees may be disclosed or (v)
the receiving party is requested pursuant to, or required by, law, regulation,
legal process or regulatory authority to disclose, and neither party hereto
shall release or disclose such information to any other person, except its
auditors, attorneys, financial advisors, or other consultants and advisors. In
the event that any party is requested pursuant to, or required by, law,
regulation, legal process or regulatory authority to disclose any Confidential
Information, such party agrees that it will provide the other party with prompt
notice of such request(s) or requirement(s) (to the extent legally permitted) to
enable the non-disclosing party to seek an appropriate protective order (at the
non-disclosing party’s sole cost and expense), waive compliance with the
provisions of this Agreement or take other appropriate action.  Each party
agrees to use its good faith efforts to assist the other party in obtaining such
a protective order.  If, in the absence of a protective order or the receipt of
a waiver hereunder, the disclosing party is nonetheless, in the opinion of its
counsel, compelled to disclose the Confidential Information or else stand liable
for contempt or suffer other censure or significant penalty, such party, after
notice to the non-disclosing party (to the extent legally permitted), may
disclose such Confidential Information that the disclosing party is compelled to
disclose and shall exercise all reasonable efforts to obtain reasonable
assurances that confidential treatment will be accorded to such disclosed
Confidential Information.  For the avoidance of doubt, the Company may present
this Agreement and the information provided in the Investor Questionnaire to
 
 
19
 

 
 
such parties as it deems advisable if compelled by law or called upon to
establish the availability under any Federal or state securities laws of an
exemption from registration of the Offering.


ARTICLE X
 
MISCELLANEOUS
 
10.1           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, international courier or delivered by hand against written
receipt therefor, or by confirmed facsimile transmission, to the following
addresses, or such other address as may be furnished to the other parties as
herein provided:
 




To the Bank:               First PacTrust Bancorp, Inc.
610 Bay Boulevard
Chula Vista, California 91910


Attention:    Hans Ganz
President and Chief Executive Officer
Fax:  (619) 446-6200
 
To the Subscriber:        At the address set forth on the signature page hereto.
 
Unless otherwise expressly provided herein, notices shall be deemed to have been
given on the date of mailing, except notice of change of address, which shall be
deemed to have been given when received.
 
10.2           This Agreement shall not be changed, modified or amended except
in writing and signed by the parties to be charged, and this Agreement may not
be discharged except by performance in accordance with its terms or by a writing
signed by the party to be charged.
 
10.3           Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and assigns. If the
Subscriber is more than one person, the obligation of such Subscriber shall be
joint and several and the agreements, representations, warranties, covenants and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his or her heirs, executors, administrators,
successors and legal representatives.  The obligations of the parties may not be
assigned except in the event of a merger, consolidation or other reorganization
undertaken for a reason other than to assign a party’s obligation, under this
Agreement, provided, that the Subscriber may assign a portion or portions of the
Purchase (and related obligations) to one or more of its Affiliates, provided
further, that at or prior to any such assignment, any such assignee shall
execute a joinder to this Agreement, agreeing to be bound by the terms hereof.
 
10.4           This Agreement contains the entire agreement of the parties with
respect to the matters set forth herein and there are no representations,
covenants or other agreements except as stated or referred to herein; provided,
however, that, if applicable, any confidentiality agreement between the Company
and the Subscriber shall remain in full force and effect except to the extent
inconsistent with this Agreement.
 
10.5           [Reserved.]
 
 
20
 

 
 
10.6           In the event of a dispute regarding this Agreement that results
in litigation or arbitration, the prevailing party, as determined by the finder
of facts, shall be entitled to an award of reasonable attorneys’ fees.
 
10.7           Except to the extent governed by federal law applicable to
national savings associations, all questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
New York County, New York, of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding
is brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any right to service process in any manner
permitted by law.
 
10.8           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.
 
10.9          This Agreement may be executed in one or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.  Electronic transmissions of signature pages,
whether via email, facsimile or other means, shall be effective as original
signatures for all purposes.


10.10         In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected, it
being intended that the Company’s and the Subscriber’s rights and privileges
shall be enforceable to the fullest extent permitted by law.
 
10.11        Except as may be required by applicable law, the Company shall not
issue or make, or cause to have issued or made, any public release or
announcement concerning this Agreement, including Subscriber’s identity, or the
transactions contemplated hereby, including but not limited to the offering of
Common Stock to any other subscriber, unless Subscriber shall have previously
consented to such public release or announcement in writing, which consent may
be granted or withheld in Subscriber’s sole discretion. Any such press release
or public statement required by applicable law naming Subscriber shall only be
made by the Company after reasonable notice and opportunity for review by
Subscriber.
 
10.12        Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, including, with respect to
the Company to the extent shareholder approvals are required (including by
virtue of Nasdaq Rule 5635 or any successor rule thereto) to consummate the
Offering, taking all actions (including making all necessary filings in
connection therewith) necessary, in accordance with applicable law, regulation
and its certificate of incorporation and bylaws, to call and hold a shareholders
meeting as promptly as reasonably practicable following the date hereof,
recommending that its shareholders vote to approve the transactions contemplated
by the offering at such
 
 
21
 

 
 
meeting, and using its reasonable best efforts to obtain such approvals, as any
other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement.


10.13        The parties agree that irreparable damage would occur and that the
parties would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by the Company.  It is accordingly
agreed that Subscriber shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement by the Company and to enforce specifically
the terms and provisions of this Agreement against the Company, in addition to
any other remedy to which it is entitled at law or in equity.


 
NOTE: YOU MUST COMPLETE AND SIGN THE INVESTOR QUESTIONNAIRE ATTACHED HERETO.
 
Signatures appear on the following page
 

 
22
 
 

 


 
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized representative as of July 19, 2010.
 
TCW Shared Opportunity Fund V,
L.P.                                                                                                                                     
Name of Subscriber (please print)


By: /s/ Chad Brownstein                      
     Name:  Chad Brownstein
     Title:  Senior Vice President


By: /s/ Richard H. Stevenson               
     Name:  Richard H. Stevenson
     Title:  Senior Vice President
 
TCW Shared Opportunity Fund V,
L.P.                                                                                                                                     
Name in which shares are to be registered
(if different)
 
If the Subscriber is a natural person, the Subscriber’s State of residence is:
 
If there are Joint Subscribers, please check one:
 
£
Joint Tenants with Rights of Survivorship

 
£
Tenants-in-Common

 
£
Community Property

If the Subscriber is not a natural person, it:
 
·      is the following type of organization:  Limited Partnership
 
·      is organized under the laws of:  Delaware
 
·      has its principal place of business in:  Los Angeles, California
 
·      was formed for the purpose of:  Investing in a variety of portfolio
investments
 
Subscriber’s Social Security Number or EIN:  
 
11100 Santa Monica Blvd., Suite 2000
Business Address - Street
 Los Angeles, California 90025
City                  State                 Zip Code
Attn: Mr. Chad Brownstein
Telephone No.:                    
Facsimile No.:                      
Email Address:                                          
                                                              
Mailing Address - Street (if different)
                                                               
City                  State                 Zip Code
Attn:                                                      
Telephone No.:                                      
Facsimile No.:                                       
Email Address:                                      

 
 
23
 

 

 
Number of shares subscribed for: 1,363,636 (438,689 shares Voting Common Stock,
924,947 shares of Class B Non-Voting Common Stock); Purchase Price: $14,999,9965
 
You must pay the Purchase Price pursuant to the instructions to be
provided.  THE SUBSCRIBER IS RESPONSIBLE FOR ALL WIRE TRANSFER FEES IMPOSED BY
THE SUBSCRIBER’S BANK.  Wire funds to:


Bank: The Bank of New York Mellon
ABA Number:
Account name to credit:
Account number to credit: First PacTrust Bancorp Subscription


NOTE: THE FOLLOWING MUST BE COMPLETED
Name of DTC Participant: The Bank of New York Mellon
DTC Participant Number: 901
 
Subscriber’s Account Number with DTC Participant: 355717 TCW SHARED OPPORTUNITY
FUND V, LP
 



--------------------------------------------------------------------------------

 
5 Assumes (1) $60,000,000 offering; and (2) Company’s capitalization does not
change between signing and Closing.
 

 
24
 
 

Accepted as of the 27th day of July,
2010.                                                                                                                                          
 
 
 
 
FIRST PACTRUST BANCORP, INC.
 


 
By:        /s/ Hanz Ganz                                                    
    Hans Ganz
President and Chief Executive Officer

 
 
 
 


Schedule 5.3


REGISTRATION RIGHTS




Defined terms used but not defined in this Schedule 5.3 shall have the meaning
ascribed to such terms in the agreement (including all schedules, annexes and
exhibits thereto, the “Agreement”) to which this Schedule 5.3 is attached.


(a)           The Company shall, as soon as practicable following the Closing
Date, but in no event later than  the 30th business day following the Closing
Date, but subject to delay as set forth in paragraph (c) below (in which case as
soon as possible after the lapse of such postponement or suspension in
accordance with the terms thereof) (the “Registration Deadline’), file with the
Securities and Exchange Commission (“SEC”) a Shelf Registration Statement
relating to the offer and sale from time to time of all of the Registrable
Securities by Subscriber and the other subscribers in the Offering, and the
direct and indirect transferees of Subscriber and such other subscribers
(Subscriber, such other subscribers and such direct and indirect transferees,
collectively, the “Holders”), and shall, if such Shelf Registration Statement is
not automatically effective, use its reasonable best efforts to cause such Shelf
Registration Statement to be declared effective under the Securities Act as soon
as possible after filing; provided, however, that not less than three (3)
business days prior to the filing of the Shelf Registration Statement, the
Company shall provide the Holder (or the investment adviser of such Holder) with
a copy of the Shelf Registration Statement proposed to be filed and the Company
shall consider all appropriate comments provided by such Holder with respect to
the Shelf Registration Statement for inclusion in the Shelf Registration
Statement to be filed.


(b)           The Company shall use its reasonable best efforts to keep such
Shelf Registration Statement continuously effective under the Securities Act in
order to permit the Shelf Prospectus forming a part thereof to be usable by
Subscriber (including by filing post-effective amendments to such Shelf
Registration Statement (or a new Shelf Registration Statement if the initial
Shelf Registration Statement expires)) until the earlier of (i) the date as of
which all of Subscriber’s Registrable Securities have been sold (A) pursuant to
the Shelf Registration Statement or another Registration Statement filed under
the Securities Act (but in no event prior to any applicable period referred to
in Section 4(3) of the Securities Act and Rule 174 thereunder) and/or (B) to the
public in compliance with Rule 144 under the Securities Act and (ii) the first
anniversary of the Closing (or, if Subscriber is or becomes an officer or member
of the Board of Directors of the Company, the fifth anniversary of the
Closing)  (such period of effectiveness, the “Shelf Period”).  The Company shall
not be deemed to have used its reasonable best efforts to keep the Shelf
Registration Statement effective during the Shelf Period if the Company
voluntarily takes any action or omits to take any action that would result in
Subscriber thereby not being able to offer and sell any Registrable Securities
pursuant to such Shelf Registration Statement during the Shelf Period, unless
such action or omission is required by applicable law and except as set forth in
paragraph (c) below.  The Company shall use its reasonable best efforts to meet
(and continue to meet) the registrant eligibility requirements of Form S-3
during the Shelf Period.


(c)           The Company shall not be required to effect a registration
pursuant to Schedule 5.3 with respect to securities that are not Registrable
Securities and shall be entitled to postpone  the filing or initial
effectiveness of, or suspend the use of, a Shelf Registration Statement if the
Company notifies  Subscriber in writing that in the good faith judgment of the
Chief Executive Officer or the Chief Financial Officer of the Company such
registration, offering or use would be  materially detrimental  to  the Company
or any material transaction under consideration by the Company or would require
the disclosure of information that has not been, and is not otherwise required
to be, disclosed to the public, the premature disclosure of which would be
materially detrimental  to the Company.  No such postponement or suspension
shall
 
 
 

 
 
exceed 60 consecutive days, no subsequent such postponement or suspension shall
commence fewer than 15 days following the expiration of any preceding period,
and the aggregate of all such postponements or suspensions shall not exceed
120 days in any 360-day period. Notwithstanding any other provision of this
Schedule 5.3, but subject to the obligations of the Company in paragraphs (a)
and (b) above, the Registration Deadline shall be extended if, for reasons
beyond the reasonable control of the Company, any of the following (an
“Interruption Event”) shall occur: (i) the SEC refuses to declare the applicable
Registration Statement effective; (ii) if after it has become effective, such
Registration Statement is interfered with by any stop order, injunction or other
order or requirement of the SEC such that the Registration Statement shall not
be effective; or (iii) if the conditions to closing specified in the
underwriting agreement, if any, entered into in connection with such
Registration Statement are not satisfied and are not otherwise waived. If an
Interruption Event occurs, the Registration Deadline shall automatically be
extended for a period equal to the duration of such Interruption Event.


(d)           The Company shall, so long as a Holder owns any Registrable
Securities, file the reports required to be filed by it under the Securities Act
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
the rules and regulations adopted by the SEC thereunder, and it will take such
further action as Subscriber may reasonably request, all to the extent required
from time to time to enable Subscriber to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 or 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC.  Upon the written request of
Subscriber, the Company will deliver to Subscriber a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.


(e)           Subscriber shall, promptly on the Company’s request, (i) furnish
to the Company such information regarding Subscriber, the Registrable Securities
held by Subscriber, the manner of holding any interests therein, and
distribution of such Registrable Securities, as the Company may from time to
time reasonably request in writing, and (ii) provide such consents as the
Company may reasonably require with respect to disclosure of the content of the
disclosures and any identification of Subscriber or its Registrable Securities
or the circumstances in which they are held. Subscriber shall, upon receipt of
any notice from the Company if  (i) the SEC requests any amendment or supplement
to, or any additional information in respect of, any Registration Statement or
related prospectus, (ii) the SEC issues any stop order suspending the
effectiveness of a Registration Statement or initiates any proceedings for that
purpose, (iii) the Company receives any notice that the qualification of any
Registrable Securities for sale in any jurisdiction has been suspended or that
any proceeding has been initiated for the purpose of suspending such
qualification, or (iv) upon the discovery, or upon the occurrence of any event,
which requires that any changes be made in such Registration Statement or any
related prospectus so that such Registration Statement or prospectus will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, in light of the circumstances under which they were made
(provided, however, that in the case of this subclause (iv), such notice need
only state that an event of such nature has occurred, without describing such
event), suspend the disposition of any Registrable Securities covered by such
Registration Statement or prospectus until Subscriber’s receipt of the copies of
a supplemented or amended prospectus or until it is advised in writing by the
Company  that the use of the applicable prospectus may be resumed, and, if so
directed by the Company Subscriber will deliver to the Company all copies, other
than permanent file copies, then in Subscriber’s possession of any prospectus
covering such Registrable Securities. If the Company shall have given any such
notice during a period when a Registration Statement is effective, the
Registration Deadline shall be extended by the number of days of such suspension
period.


(f)           All Registration Expenses incurred in connection with any
registration, qualification or compliance under this Schedule 5.3 shall be borne
by the Company. All Selling Expenses incurred in
 
 
 

 
 
connection with any registrations of its Registrable Securities hereunder, shall
be borne by Subscriber. Subscriber shall not use any free writing prospectus (as
defined in Rule 405 under the Securities Act) in connection with the sale of
Registrable Securities without the prior written consent of the Company.


(g)           In case of the Shelf Registration Statement effected by the
Company subject to this Schedule 5.3, the Company shall keep the Subscriber, on
behalf of Holder, advised in writing as to the initiation of such registration,
and as to the completion thereof.  In addition, the Company shall, to the extent
applicable to the Shelf Registration Statement:


(i)         prepare and file with the SEC such amendments and supplements to the
Shelf Registration Statement as may be necessary to keep such registration
continuously effective and free from any material misstatement or omission
necessary to make the statements therein, in light of the circumstances, not
misleading, and comply with provisions of the Securities Act with respect to the
disposition of all securities covered thereby during the period referred to in
clause (b) above;
 
(ii)         update, correct, amend and supplement the Shelf Registration
Statement as necessary;
 
(iii)         notify the Holder promptly when the Shelf Registration Statement
is declared effective by the SEC, and furnish such number of prospectuses,
including preliminary prospectuses, and other documents incident thereto as
Holder may reasonably request from time to time;
 
(iv)         use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions of the United States where an exemption is not available and as
Holder may reasonably request to enable it to consummate the disposition in such
jurisdiction of the Registrable Securities;
 
(v)         notify Holder at any time when a prospectus relating to the
Registrable Securities is required to be delivered under the Securities Act, of
the happening of any event as a result of which the prospectus included in the
Shelf Registration Statement contains an untrue statement of a material fact or
omits any fact necessary to make the statements therein not misleading and the
Company will prepare a supplement or amendment to such prospectus, so that, as
thereafter delivered to purchasers of such shares, such prospectus will not
contain any untrue statements of a material fact or omit to state any fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
 
(vi)         cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed and obtain all necessary approvals from The Nasdaq Global Market for
trading thereon;
 
(vii)         provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of the Shelf Registration
Statement;
 
(viii)                    upon the sale of any Registrable Securities pursuant
to the Shelf Registration Statement, direct the transfer agent to remove all
restrictive legends from all certificates or other instruments evidencing the
Registrable Securities;
 
(ix)         To advise the Holder promptly after it has received notice or
obtained knowledge of the existence of any stop order by the SEC delaying or
suspending the effectiveness of the Shelf Registration Statement or of the
initiation or threat of any proceeding for that purpose, and to make
 
 
 

 
 
every commercially reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the Shelf Registration Statement at the earliest
possible time.
 


(h)                      (i)           Notwithstanding anything to the contrary
in the Agreement, in connection with any registration under this Schedule 5.3,
the Company shall, without limitation as to time, indemnify and hold harmless,
to the fullest extent permitted by law, Subscriber (and its officers, directors,
agents, partners (general and limited), members, equity holders and employees,
each person who controls Subscriber (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act), the officers, directors,
agents, partners (general and limited), members, equity holders and employees of
each such controlling person and any financial or investment adviser) (each, an
“Registration Indemnified Party”), to the fullest extent lawful, from and
against any and all losses, claims, damages, liabilities, actions or proceedings
(whether commenced or threatened), reasonable out-of-pocket costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys’
fees) and reasonable out-of-pocket expenses (including reasonable expenses of
investigation) (collectively, “Registration Losses”), as incurred, arising out
of or based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, prospectus (including the Shelf
Prospectus) or form of prospectus or in any amendment or supplement thereto or
in any preliminary prospectus, or arising out of or based upon any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except to the extent that the
same arise out of or are based upon information furnished in writing to the
Company by or on behalf such Registration Indemnified Party or Subscriber
expressly for use therein; provided, that the foregoing indemnity agreement
contained in this paragraph (g) with respect to such  Registration Statement or
any preliminary, final or summary prospectus contained therein or furnished by
the Company, or any amendment or supplement thereto, shall not inure to the
benefit of any Registration Indemnified Party from whom the person asserting any
such losses, claims, damages or liabilities purchased Registrable Securities,
where (A) prior to the written confirmation of the sale of Registrable
Securities to such person (the “Applicable Time”), the Company shall have
notified such Registration Indemnified Party in writing that such  Registration
Statement or prospectus contains an untrue statement of a material fact or omits
to state therein a material fact necessary in order to make the statements
therein not misleading, (B) such untrue statement or omission of a material fact
was corrected in a further amendment or supplement to such Registration
Statement or prospectus and such Registration Statement or prospectus was
provided to such Registration Indemnified Party prior to the Applicable Time,
(C) such corrected Registration Statement or prospectus (excluding any document
incorporated by reference therein) was not conveyed by the Registration
Indemnified Party to such person at or prior to the Applicable Time and (D) such
loss, claim, damage or liability would not have occurred had such corrected
Registration Statement or prospectus (excluding any document incorporated by
reference therein) been conveyed to such person as provided for in clause (C)
above. Each indemnity and reimbursement of costs and expenses shall remain in
full force and effect regardless of any investigation made by or on behalf of
such Registration Indemnified Party.


(ii)           Subscriber agrees to, and the Company may require, as a condition
to including any Registrable Securities of Subscriber in any Registration
Statement filed pursuant to this Schedule 5.3 or to entering into any
underwriting agreement with respect thereto, that the Company shall have
received an undertaking reasonably satisfactory to it from Subscriber and each
underwriter named in any such underwriting agreement (each a “Company
Indemnifying Party”), severally and not jointly, to indemnify and hold harmless
the Company, each of its directors, each of its officers who have signed any
Registration Statement and each person, if any, who controls the Company within
the meaning of the Securities Act and all other Holders of Registrable
Securities (each, a “Company Indemnitee”), against any and all Registration
Losses, insofar as such Registration Losses arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in
such Registration Statement, or any preliminary, final or summary prospectus
contained therein or furnished by the Company to
 
 
 

 
 
Company Indemnifying Party, or arise out of or are based upon the omission or
alleged omission to state therein a material fact necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company or its representative by or on behalf the
Company Indemnifying Party expressly for use therein.  Notwithstanding the
foregoing, Subscriber shall not be liable for Registration Losses in an amount
in excess of proceeds received in a sale under such Registration Statement
(after deducting Selling Expenses).


(iii)           Promptly after receipt by a Registration Indemnified Party or
Company Indemnitee (each, an “Indemnified Party”) of written notice of the
commencement of any action or proceeding with respect to which a claim for
indemnification may be made pursuant to this Section, such Indemnified Party
will, if a claim in respect thereof is to be made against, respectively,
Company, on the one hand, or Subscriber, on the other hand (such person, the
“Indemnifying Party”), give written notice to the Indemnifying Party of the
commencement of such action; provided, however, that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its or their obligations under this Section, except to the
extent that the Indemnifying Party is actually materially prejudiced by such
failure to give notice, and in no event shall such failure relieve the
Indemnifying Party from any other liability which it may have to such
Indemnified Party. If any such claim or action shall be brought against an
Indemnified Party, and it shall notify the Indemnifying Party thereof, the
Indemnifying Party shall be entitled to participate in the defense thereof, and,
to the extent that it wishes, to assume the defense thereof with counsel
reasonably satisfactory to the Indemnified Party, and after notice from the
Indemnifying Party to such Indemnified Party of its election to assume the
defense thereof, the Indemnifying Party shall not be liable to such Indemnified
Party under this Section for any legal or other expenses subsequently incurred
by such Indemnified Party in connection with the defense thereof, other than
reasonable costs of investigation; provided, further, that if, in the
Indemnified Party’s reasonable judgment, a conflict of interest between the
Indemnified Party and the Indemnifying Party exists in respect of such claim,
then the Indemnified Party shall have the right to participate in the defense of
such claim and to employ one firm of attorneys reasonably acceptable to the
Indemnifying Party, at the Indemnifying Party’s expense, to represent such
Indemnified Party. No Indemnified Party will consent to entry of any judgment or
enter into any settlement without the Indemnifying Party’s written consent to
such judgment or settlement, which shall not be unreasonably withheld. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, consent to entry of any judgment or enter into any settlement in respect
of which the Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
arising out of such claim or proceeding.


(iv)           If the indemnification provided for in this Schedule 5.3 is
unavailable to an Indemnified Party with respect to any Registration Losses or
is insufficient to hold such Indemnified Party harmless as contemplated therein,
then the Indemnifying Party shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Registration Losses in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and the Indemnified Party in connection with the statements or omissions
that resulted in such Registration Losses, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Indemnifying Party or by such Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Schedule 5.3  were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Schedule
5.3.  Notwithstanding the provisions of this Schedule 5.3,
 
 
 

 
 
Subscriber shall not be required to contribute any amount in excess of the
amount by which the dollar amount of the proceeds received by it from the sale
of any Registrable Securities (after deducting Selling Expenses) exceeds the
amount of any damages which it has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. Subscriber’s
obligations in this Schedule 5.3 to contribute shall be several in proportion to
the principal amount of Registrable Securities registered or underwritten, as
the case may be, by or on behalf of it, and not joint.


(j)           The agreements set forth in this Schedule 5.3 shall inure to the
benefit of and be binding upon the successors and assigns of each of the parties
to the Agreement, including, without limitation and without the need for an
express assignment or assumption, direct and indirect transferees of
Subscriber’s Registrable Securities to whom the Registrable Securities have been
validly transferred under the terms of the Agreement.  In furtherance, and not
in limitation, of the foregoing, the Company agrees that such direct and
indirect transferees shall be third party beneficiaries of the agreements set
forth in this Schedule 5.3, and each such direct or indirect transferee shall
have the right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights hereunder; provided,
however, that such direct or indirect transferee fulfills all of its obligations
hereunder.


(k)           The agreements set forth in this Schedule 5.3 shall survive any
post-Closing termination of the Agreement until the earlier of (i) three years
from the Closing Date and (ii) the date on which Subscriber no longer owns any
Registrable Securities.  The indemnification obligations under paragraph (f)
above shall survive any post-Closing termination of the Agreement and/or this
Schedule 5.3.




As used herein, the following terms have the following meanings:


“Registrable Securities” means all shares of Voting Common Stock and Class B
Non-Voting Stock and Warrants and Warrant Shares issued by the Company in the
Offering and any securities which may be issued or distributed in respect
thereof by way of stock dividend or stock split or other distribution,
recapitalization or reclassification.  As to any particular Registrable
Securities, such Registrable Securities shall cease to be Registrable Securities
when (i) a registration statement with respect to the sale by a Holder thereof
shall be or have been declared effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (ii) such securities shall have been sold to the public in compliance
with Rule 144 under the Securities Act or (iii) such securities shall have
ceased to be outstanding.


“Registration Expenses” means all expenses incurred by the Company in effecting
any registration pursuant to this Schedule 5.3 (whether or not any registration
or prospectus becomes effective or final) including all registration, filing and
listing fees, fees and disbursements of counsel for the Company, blue sky fees
and expenses, and expenses of the Company’s independent accountants (including a
commercially reasonable comfort letter to the extent the Registrable Securities
are sold in an underwritten public offering), and the reasonable fees and costs
of counsel to Subscriber and other participants in any registration pursuant to
this Schedule 5.3 up to $20,000, but shall not include Selling Expenses.


“Registration Statement” means any registration statement of the Company under
the Securities Act that permits the public offering of any of the Registrable
Securities and the Shelf Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement. No Registrable Securities may be registered
under more than one Registration Statement at any one time.
 
 
 


 
“Selling Expenses” means all discounts, selling commissions, and stock transfer
taxes for the Subscriber and/or any underwriter applicable to the sale of
Registrable Securities.


“Shelf Prospectus” means the prospectus included in any Shelf Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Shelf Registration Statement and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
materials incorporated by reference in such prospectus.


“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (a) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (b) if the Company is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1 (or any successor form or other appropriate
form under the Securities Act), in each case for an offering to be made on a
continuous or delayed basis pursuant to Rule 415 under the Securities Act
covering Registrable Securities.  To the extent that the Company is a
“well-known seasoned issuer” (as defined in Rule 405 under the Securities Act),
a “Shelf Registration Statement” shall be deemed to refer to an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) on Form
S-3.










